Exhibit 10.1
REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND
IS DENOTED HEREIN BY *****



[scansourceex101image1a01.jpg]
DISTRIBUTOR HOSTED IP OFFICE INTERIM ADDENDUM
DISTRIBUTOR AGREEMENT
CONTRACT NUMBER: AVDIST1-021002
This Partner Hosted IP Office Interim Addendum is made by and between Avaya
Inc., with an address at 4655 Great American Parkway, Santa Clara, California
95054 ("Avaya") and ScanSource, Inc. dba ScanSource Catalyst, having an office
at 6 Logue Court, Greenville, South Carolina 29615 ("Distributor").
WHEREAS:
(A)
Avaya and Distributor are parties to a certain Distributor Agreement, contract
number AVDIST1-021002, effective August 16, 2002, as amended (the "Agreement");

(B)
Avaya and Distributor desire to implement and, where applicable, modify the
terms and conditions of the Agreement, pursuant to which Distributor may
purchase from Avaya, on a time-bound subscription basis, certain Avaya IP Office
Software licenses and related IP Office Support Services ("IPOSS") in order to
provide Distributor’s Subscription Services to its Resellers in the Territory
using the Software (as defined below in Section 1 of this Addendum) located and
hosted in Distributor’s (or Distributor’s subcontractor’s) data center, as
described in more detail in this Addendum and Exhibit A;

(C)
The Agreement is incorporated in this Addendum by reference, except where
specifically stated to the contrary. Unless the context requires otherwise, this
Addendum together with the Agreement, incorporated by reference and all Exhibits
and Attachments to either this Addendum or the Agreement, is referred to
collectively as the "Addendum."

The following Exhibits are incorporated by reference into this Addendum:
•
Exhibit A − Distributor Hosted IP Office Interim Offer and Pricing

•
Exhibit B – Sample Monthly Fee Calculation (for illustration purposes only)

NOW THEREFORE, Avaya and Distributor agree as follows:
1.
DEFINITIONS

Capitalized terms not defined in this Addendum will have the meanings given them
in the Agreement. Any definitions included in this Addendum apply solely for
purposes of this Addendum. The following terms will have the meanings assigned
to them in this Section:
1.1.
“Addendum Effective Date” means the effective date of this Addendum, which is
the date that the last party signs this Addendum.

1.2.
“Channel Policies” means all the Avaya policies and programs applicable to
Distributor or Resellers and available on Avaya Partner Portal
(https://www.avaya.com/salesportal or successor site), as amended by Avaya from
time to time at Avaya’s discretion upon prior written notice to Distributor.

1.3.
"Customers" means End Users purchasing Subscription Services from Reseller
solely for their internal business use and not for resale, sublease, or
sublicense.

1.4.
"EULA" refers to the Avaya End User License as defined under the Agreement.

1.5.
"Hardware" means the standard Avaya hardware products that Distributor may order
or Avaya delivers under the Agreement.

1.6.
"Helpdesk Support" means help desk support provided by Distributor to its
Resellers and, if applicable, Customers, including in particular the logging of
calls, managing the relations with Resellers and answering initial inquiries
including technical questions about the Hosted IP Office Infrastructure and
Subscription Services.

1.7.
"Hosted IP Office Infrastructure" means the Software, hardware, Third Party
Products and/or their combination hosted by Distributor in its (or its
subcontractors’, subject to Section 2.8 of this Addendum (Subcontractors)) data
center in the Territory for the purpose of providing Distributor’s Subscription
Services to Resellers for further resale by Resellers to Customers.


Avaya Inc. - Confidential & Proprietary
1

--------------------------------------------------------------------------------

Exhibit 10.1
REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND
IS DENOTED HEREIN BY *****



1.8.
"Incident" means a failure of Software to conform in all material respects to
the manufacturer’s specifications that were currently applicable when that
Software was licensed to Distributor.

1.9.
"Initial Order" means the first order for Software licenses for a new Software
Instance assigned to a Customer, including the initial number and type of Users,
as described in more detail in Exhibit A.

1.10.
"Instance" means a single copy of the Software executing at a particular time:
(i) on one physical machine; or (ii) on one deployed software virtual machine
("VM") or similar deployment. Each Instance of the Software generates a unique
System ID.

1.11.
"Order" means, as the context requires, the Initial Order or any Subsequent
Order or both.

1.12.
"Order Term" means the term during which Distributor may, subject to Section 12
(Term and Termination), use Software and Support Services ordered under
individual Orders, and which in no event may exceed the term of this Addendum.

1.13.
"Product Authorization Requirements" means the requirements to ensure that Avaya
Resellers, distributors and service providers have the capabilities to
successfully sell, configure, design, install and support Products, and are
defined for each Product in various areas, such as, without limitation, specific
knowledge of Products or technologies, customer support capability (including an
inventory of a minimum amount of critical spare parts), sales capability,
implementation, installation and maintenance capability, and End User training.

1.14.
"Reseller Agreement" means, subject to Section 2.2, an agreement between
Distributor and Reseller under which Distributor provides Subscription Services
to Reseller for further resale of Subscription Services to Customers.

1.15.
"Service Description" means the applicable Avaya service agreement supplement or
service description document, as the case may be, then current as of the date of
Avaya’s acceptance of the applicable Order under this Addendum and available to
Distributor upon request.

1.16.
"Software" means Avaya IP Office “Software” (as defined in the Agreement) that
is licensed to Distributor under this Addendum on a subscription basis.
Notwithstanding the foregoing, Software, for purposes of this Addendum, is
limited to such IP Office Software and does not include other Avaya software.

1.17.
"Subscription Services" means a Distributor-hosted, non-perpetual service by
Distributor that is based in part on the Software, and which Distributor makes
accessible on a subscription basis to Resellers for further resale by those
Resellers to their Customers.

1.18.
"Subsequent Order" means an order issued by Distributor subsequently to the
Initial Order for a defined Customer for an increase or decrease of Users for
that Customer and their associated System ID. Subsequent Orders must include the
unique System ID of a Software Instance hosted for a Customer where an increase
or decrease of Users is desired.

1.19.
"Support Services" means the Tier 3 and Tier 4 support Services performed by
Avaya under this Addendum to maintain Software, including Incident correction
and updates and, if ordered, upgrades, as more fully described in the applicable
Service Description and this Addendum. Support Services do not include any
installation, implementation, professional or similar services.

1.20.
"System ID" is a 40 character string generated by each unique Instance of the
Software.

1.21.
“Territory” means the 50 States of the United States and the District of
Columbia.

1.22.
"User" refers to the specific metrics used by Avaya as the basis for the pricing
and invoicing for Named User Software licenses (as defined in the EULA) that are
ordered by Distributors and described in more detail in Exhibit A. As of the
Addendum Effective Date, the types of Users include Telephony Users and Unified
Communications (UC) Users of Customers.

2.
AUTHORIZATION

2.1.
Authorization. Subject to the terms and conditions of this Addendum and the
Channel Policies, Avaya hereby authorizes Distributor to purchase directly from
Avaya the non-exclusive, non-transferable, non-sublicensable, limited license to
use Software (as defined in this Addendum) and related Support Services, as
described in more detail in Exhibit A, required by Distributor to enable the
Hosted IP Office Infrastructure for the sole purpose of marketing Distributor’s
Subscription Services to Resellers in the Territory in order for Resellers to
resell those Subscription Services to Customers


Avaya Inc. - Confidential & Proprietary
2

--------------------------------------------------------------------------------

Exhibit 10.1
REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND
IS DENOTED HEREIN BY *****



in the Territory. Any Software ordered under this Addendum will be licensed to
Distributor on a subscription basis only, against a monthly fee determined in
accordance with this Addendum. Support Services will be provided on a
subscription basis against a monthly fee and a one-time support initiation fee
for each Customer, determined in accordance with this Addendum. This Addendum
does not apply to Distributor’s purchase of any Hardware from Avaya. Any sale of
Hardware will be governed by the terms and conditions of the Agreement. Except
as permitted in this Section 2.1, Distributor shall not market Subscription
Services or otherwise use the Hosted IP Office Infrastructure or any portions
thereof. In particular, Distributor is not authorized to resell Subscription
Services or any other Avaya Products or Services directly to Customers. Nothing
in this Addendum will be interpreted as authorizing Distributor to resell: (i) a
Distributor-branded version of IPOSS; and/or (ii) any Support Services provided
by Avaya under this Addendum on a stand-alone basis or otherwise contrary to the
authorization expressly granted under this Section 2.1. Avaya reserves the right
to modify the conditions of this authorization or revoke it at any time by
giving Distributor a *****-day written notice of the de-authorization with the
effective date on the last day of the monthly invoicing period.
2.2.
Resellers. Prior to providing any Subscription Services to any Reseller,
Distributor must first execute a Reseller Agreement with that Reseller
implementing all the flow-down related requirements set forth in this Addendum
or amend the existing agreement between Distributor and Reseller for that
purpose. Subject to Section 8.8 of this Addendum any Reseller to whom
Distributor may provide Subscription Services must be an Avaya authorized
reseller maintaining all the required Product Authorization Requirements and
certifications for the Software as set out by Avaya in the Channel Policies. If
Avaya determines that any Subscription Services are provided by Distributors to
Resellers who do not have the required Product Authorization Requirements and
certifications, it may require Distributor to terminate the Reseller Agreement,
or its part applicable to Subscription Services, with a Reseller who does not
meet the required criteria. In addition, upon Avaya’s request, Distributor shall
terminate the Reseller Agreement, or its part applicable to Subscription
Services, with a Reseller who has in any way violated the terms of the EULA or
has failed to comply with its confidentiality obligations with respect to
Avaya’s confidential information or has failed to comply with any legal
obligations in particular those described in Section 5 of this Addendum
(Compliance with Laws). Resellers are only authorized to market and resell
Subscription Services provided to them by Distributors to Customers for
Customers’ internal business purposes. Distributor shall expressly prohibit
Resellers under the Reseller Agreement from reselling Subscription Services to
any other resellers or distributors of Avaya products or services. *****.

2.3.
Termination of Reseller Agreements. In case of termination of a Reseller
Agreement for any reason, or its part applicable to Subscription Services, and
unless Reseller’s Customers are re-allocated to an alternative Reseller within
30 days of such termination, Distributor shall de-activate Software licenses and
Software Instances allocated to that Reseller. Notwithstanding the foregoing,
Avaya will continue to invoice, and Distributor agrees to pay, for any activated
licenses for that Reseller, until such time Avaya has received a Subsequent
Order from Distributor requesting Avaya to reduce the number of licenses,
accompanied by a reasonable proof that the Software licenses affected have been
deactivated by Distributor.

2.4.
Support Services entitlements. This Addendum does not authorize Distributor or
grant Distributor any rights to purchase any Services from Avaya other than
Support Services expressly described in Exhibit A. Any Support Services provided
by Avaya to Distributor under this Addendum and any entitlements, tools, rights
of access, information, data, access to Avaya’s resources and similar items,
rights or privileges (collectively, "Services Entitlements") may be used by
Distributor solely for purposes of providing Subscription Services to Resellers
as described in this Addendum and for no other purpose. Avaya may audit
Distributor’s compliance with its obligations pertaining to Support Services and
Distributor’s use of any Services Entitlements in accordance with Section 9
(Audit Rights). If following the audit or otherwise Avaya determines that
Distributor uses Services Entitlements outside the scope of this Addendum or for
any purpose other than providing Subscription Services to Resellers in
accordance with this Addendum it may, without prejudice to any rights and
remedies available to Avaya under this Addendum, at law or equity terminate this
Addendum for Distributor’s material breach if Distributor fails to cure the
breach, within a 30 day period after having received a written notice from Avaya
requesting the breach be cured. *****.

2.5.
Restrictions on Resale and Marketing. Without prior written authorization from
Avaya, Distributor shall not market, sell, license or otherwise use the Hosted
IP Office Infrastructure or provide Subscription Services outside the Territory.
Any such marketing, sale, license or provision may be grounds for termination of
this Addendum and/or Agreement subject to Section 21.2 in the Agreement. Except
as otherwise expressly provided for in this Addendum, Distributor shall not
authorize others to offer, market or otherwise provide Subscription Services to
Resellers or Customers in the Territory. Any such authorization will be void and
without effect.


Avaya Inc. - Confidential & Proprietary
3

--------------------------------------------------------------------------------

Exhibit 10.1
REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND
IS DENOTED HEREIN BY *****



2.6.
Non-exclusivity. Avaya expressly reserves the right to engage directly or
indirectly, or contract with others, to market, sell, license or otherwise
provide subscription or similar services based on the Software and/or any other
Products in and outside the Territory.

2.7.
Publicity Releases. Except for any announcement intended solely for internal
distribution by either party or any disclosure required by legal, accounting or
regulatory requirements, or any disclosures made in conjunction with investor
relations activities, neither party shall publicize or release any information
in connection with this Addendum, or refer to the other party, in any offering,
promotion, advertising, web site, presentation, press release/statement,
publication or communication of similar nature, except with the prior express
written authorization of the other party.

2.8.
Subcontractors. Distributor may host the Software from its own or a
subcontractor’s data center under this Addendum, provided that if Distributor
hosts the Software from a subcontractor’s data center, then (i) Avaya shall
first pre-approve, such pre-approval not to be unreasonably withheld, in writing
(email acceptable) such subcontractor, (ii) Distributor shall first enter into
an agreement with its subcontractor with applicable terms at least as protective
as the terms herein (including, but not limited to, with respect to compliance
with the EULA if and to the extent the subcontractor is accessing the Software,
and the confidentiality and protection of the Software), and shall reasonably
cooperate with Avaya in enforcing the terms of such agreement, and (iii)
Distributor shall be fully responsible and liable to Avaya and/or its Affiliates
for any harm, damage, liability or injury caused to Avaya or its Affiliates as a
result of or in connection with the actions or inactions of Distributor’s
subcontractor or any breach by the subcontractor of its agreement with
Distributor. Distributor shall be fully responsible for the actions or inactions
of Distributor’s subcontractor as if it were its own actions.

3.
ORDERS

3.1.
Orders. Avaya will provide Software and Support Services as described in this
Addendum, the applicable Service Description and accepted Order. Distributor
shall explicitly reference this Addendum and specify: (i) Reseller name; (ii)
Customer name; (iii) where applicable, unique System ID assigned to that
Customer or Instance of Software; (iv) type and number of Users ordered; and (v)
any other details that Avaya may reasonably require, on all its Orders for
Software and Support Services under this Addendum.

3.2.
Order acceptance. Avaya may reject any Order submitted by Distributor under this
Addendum at any time prior to acceptance. Any Order submitted by Distributor
will be binding when accepted by Avaya by means of electronic communication or
in writing or when Avaya enables Distributor access to the Software in
connection with that Order, whichever takes place earlier. Acknowledgment that
an Order has been received will not alone constitute acceptance. Avaya will
endeavor to confirm Orders within 10 business days. All Orders for Software and
Support Services relating to Hosted IP Office Infrastructure will be deemed to
incorporate and be subject to the terms and conditions of this Addendum, even
when they lack an express reference thereto. All other terms and conditions
contained on any order form or other document not expressly referenced in this
Agreement will have no effect.

3.3.
Procedures for Order submission. Distributor shall submit all Orders to Avaya by
email on the Avaya provided or approved order form in accordance with the
procedures, in the format and to the address as instructed by Avaya. Distributor
shall follow this process for each Initial Order and Subsequent Order. On-line
ordering provisions included in the Agreement do not apply to this Addendum.

3.4.
Support Services initiation. With respect to Support Services, Distributor shall
follow the IPOSS ordering process for initiating Support Services. Along with
each Initial Order for Software licenses, Distributor must place a separate
IPOSS order directly with Avaya for the associated Customer for initiating
Support Services. Distributor shall initiate Support Services in connection with
each and every Customer.

3.5.
Order changes, cancellation and delays. Order changes, cancellation and delays
provisions included in the Agreement do not apply to this Addendum.

4.
DISTRIBUTOR RESPONSIBILITIES

4.1.
Marketing and Sale Efforts. Distributor shall make commercially reasonable
efforts to conduct business in a manner that reflects favorably on the quality
image of the Hosted IP Office Infrastructure and Subscription Services and the
good name, goodwill and reputation of Avaya, and shall not employ deceptive,
misleading or unethical practices detrimental to Avaya, the Hosted IP Office
Infrastructure or Subscription Services. Distributor shall conduct business
under its corporate name which Distributor shall display prominently in any
communications or advertisements to its Resellers. Distributor shall use
commercially reasonable efforts to promote, market and expand the provision of
Subscription Services in the Territory.


Avaya Inc. - Confidential & Proprietary
4

--------------------------------------------------------------------------------

Exhibit 10.1
REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND
IS DENOTED HEREIN BY *****



4.2.
Competencies and certifications. Distributor shall comply with applicable
competency and certification requirements and shall, at all times, maintain
applicable accreditations and certifications, as detailed in the Channel
Policies and as applicable to the Avaya-branded Products included in the Hosted
IP Office Infrastructure. Without limiting the generality of the foregoing, any
personnel involved by Distributor in the deployment or provision of Subscription
Services and the deployment, support and maintenance of the Hosted IP Office
Infrastructure must have the level of certification and knowledge of IP Office
as defined in the Channel Policies and reasonable knowledge of VMware software.
Distributor acknowledges and agrees that Support Services provided by Avaya
under this Addendum are made available to Distributor providing it complies, at
all times, with Avaya’s certification credentials and competency requirements
applicable to Avaya’s IPOSS co-delivery partners. Consequently, Distributor
must, at all times during the term of this Addendum: (i) comply with all IPOSS
co-delivery certifications and competency requirements; and (ii) obtain and
maintain all other applicable certifications and qualifications, as set out in
the Channel Policies. Avaya may request Distributor to de-authorize and
terminate, with immediate effect, the Reseller Agreement, or its applicable part
pertaining to Subscription Services, with a Reseller who does not comply with
any of the applicable requirements, and Distributor shall so comply with such
request. If Avaya’s agreement with a Reseller is terminated, then upon notice to
Distributor, Distributor may not continue to resell the Subscription Services to
such Reseller. The certification and competency requirements are subject to
review and renewal, and may be withdrawn or terminated, by Avaya at any time.
Distributor shall be liable to Avaya and its Affiliates for any costs, expenses,
liabilities and claims arising from Distributor's delay or failure to include
the above requirements in the Reseller Agreement or to terminate the Reseller
Agreement.

4.3.
Setup of IP Office Hosted Infrastructure. Distributor will be responsible for
the architecture, design and configuration definition of the Hosted IP Office
Infrastructure and other architectural requirements to accommodate the expected
number of Customers in order to properly enable the usage of the Hosted IP
Office Infrastructure at the desired capacity level. Avaya will not be
responsible for the installation, configuration, provision of SIP trunking and
other activities in relation to the delivery, deployment, maintenance and
support of the Hosted IP Office Infrastructure. In fulfilling these
responsibilities Distributor shall comply with commercially reasonable industry
practices and standards with regards to security and quality of service to
Resellers and Customers and ensure that Software is optimally deployed and
configured relative to Resellers’ and Customers’ needs. With the exception of
Software licenses granted and Support Services purchased by Distributor under
this Addendum, and described in Exhibit A, Distributor will be responsible to
provide, at its own cost, all Hardware, equipment, software and services as may
be necessary for the deployment of Subscription Services using the Hosted IP
Office Infrastructure. Avaya manufactured-Hardware is available for purchase
from Avaya on an upfront, non-subscription basis under the terms and conditions
of the Agreement.

4.4.
On-boarding. As between Avaya and Distributor, Distributor will be responsible,
at its own cost, for performing all on-boarding activities for each Reseller and
their Customer. On-boarding activities include, without limitation, design,
installation and configuration of the Hosted IP Office Infrastructure to meet
the requirements of each Reseller and their Customer. Software licenses under
this Addendum are tied to a unique System ID and may only be used for one
Customer at a time. They may not be re-used or re-allocated by Distributor to a
different System ID. Prior to on-boarding any Reseller and/or Customer,
Distributor shall ensure that any components of the Hosted IP Office
Infrastructure, with the exception of Software provided under this Addendum, is
in working order in accordance with the applicable manufacturer documentation
and specifications. For each Customer, Distributor is responsible for
registering with Avaya each Customer’s Instance(s) of the Software in accordance
with any instructions provided by Avaya, in addition to registering or providing
Avaya with any other information reasonably required by Avaya in connection with
this Addendum.

4.5.
Integration into Network Environment. Distributor is solely responsible for
providing at its own cost all facilities, software, equipment, network, trunking
and services, other than the Software licenses provided by Avaya under the terms
of this Addendum, as necessary to provide Subscription Services using the Hosted
IP Office Infrastructure. Distributor is responsible for all costs associated
with operating and maintaining such facilities, software and equipment,
including without limitation rent, office costs, utilities fees, connectivity
charges and all applicable taxes and duties with respect to the same. Except to
the extent that Avaya is contracted to perform specific integration services,
Distributor will be responsible for the integration of the Hosted IP Office
Infrastructure and/or any of its components in Distributor’s and/or Customer’s
network environment and to any interoperating hardware, software or systems.
Distributor is responsible for using commercially reasonably expected measures
to deliver the quality of service and security measures reasonably expected by
Customers.

4.6.
Management of Hosted IP Office Infrastructure. Distributor is responsible for
the day-to-day management and configuration of the Hosted IP Office
Infrastructure and the activating, deactivating and re-activating of any
Software User licenses. To the applicable extent, Distributor shall use the
standard VMWare and Avaya IP Office configuration tools.


Avaya Inc. - Confidential & Proprietary
5

--------------------------------------------------------------------------------

Exhibit 10.1
REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND
IS DENOTED HEREIN BY *****



4.7.
Helpdesk Support and Co-delivery Support. Distributor shall provide co-delivery
support, including Helpdesk Support and Tier 1 and Tier 2 support, to Resellers
and, if applicable, Customers and nothing in this Addendum obligates Avaya to
provide any Support Services or other support to Resellers and/or their
Customers. Helpdesk Support requires that Distributor and, where applicable, its
Resellers have the ability and competencies to serve as Reseller’s and
Customer’s interface and relationship manager. In addition, Distributor and/or
Reseller, as applicable, shall be responsible to respond to a reported issue,
open a trouble ticket in a tracking system, evaluate the issue and route the
trouble ticket to the appropriate support team. Avaya may require Helpdesk
Support personnel to complete a series of training courses relating to any
Products included in the Hosted IP Office Infrastructure. Any charges associated
with these required courses will be paid for by Distributor. Where any Helpdesk
Support, Tier 1 and/or Tier 2 support is provided to Customers by Resellers,
Distributor shall cause Resellers to comply at Reseller’s cost with the same or
substantially similar obligations to those applicable to Distributor in
accordance with this Section. Avaya may request Distributor to de-authorize and
terminate the Reseller Agreement, or its applicable part pertaining to
Subscription Services, with a Reseller who does not comply with any of the these
obligations, with immediate effect, and Distributor shall so comply with such
request. *****.

4.8.
Relocation of Hosted IP Office Infrastructure. Distributor shall notify Avaya of
any removal or relocation of the Hosted IP Office Infrastructure or any of its
components and provide Avaya with all information it may reasonably require for
the timely performance of Avaya’s obligations under this Addendum.

4.9.
Cooperation. Distributor shall, at its cost, cooperate with Avaya as reasonably
necessary for Avaya's delivery of the Software licenses and related Support
Services under this Addendum in a timely manner. At no cost to Avaya,
Distributor shall: (i) provide Avaya with interface and other information
regarding access to Third Party Products in the Hosted IP Office Infrastructure
or Distributor's or Customer’s network and necessary third party consents and
licenses to enable Avaya's performance and fulfillment of its obligations; (ii)
ensure that Distributor’s networks and systems related to the delivery of
Subscription Services are adequately secured against unauthorized intrusion or
attack and regularly backing up data and files in accordance with commercially
reasonable computing practices; (iii) at all times provide Avaya, its agents
and/or subcontractors with unrestricted access to the Hosted IP Office
Infrastructure both at the premises and remotely; (iv) unless otherwise required
pursuant to an applicable Service Description, designate 2 authorized members of
its staff to serve as points of contact with Avaya and to decide any and all
issues on behalf of itself with respect to the provision of Subscription
Services and notify Avaya in writing of any change; (v) intentionally omitted;
(vi) include all required Reseller and Customer information, such as in
particular name and address, in its Orders to Avaya; (viii) cooperate in all
reasonable ways with personnel of Avaya in relation to Avaya's performance of
its obligations under this Addendum, including but not limited to: (a) in the
diagnosis, investigation and correction of any reported Incident; (b) providing
Avaya any further information that Avaya may reasonably require to fulfill its
obligations hereunder; (c) keeping backup or archival copies of its Orders,
databases and computer records in accordance with commercially reasonable
computing practices; and (d) notifying Avaya in advance of any significant
configuration or definition changes in Subscription Services.

4.10.
Release of Information. For any Support Services pursuant to which Avaya
provides coordination of support or case management services with third party
vendors, Distributor authorizes Avaya to release this information to the third
party vendor, even if the third party vendor is outside of Distributor's,
Reseller’s or Customer's country. *****.

4.11.
Customer Record Keeping. Distributor shall (i) maintain adequate and complete
records of sales to Resellers as well as any other information reasonably needed
by Avaya for Avaya’s billing purposes under this Addendum, and (ii) cause
Resellers to maintain adequate and complete records of Reseller’s sales to
Customers. *****.

4.12.
Forecasts. During the term of this Addendum, Distributor shall submit such
forecasts to Avaya as the parties may agree upon.

4.13.
Reseller and Customer Obligations. Distributor acknowledges and agrees that
certain obligations under this Addendum may also apply to Resellers and their
Customers. Certain of these obligations have been specifically identified as
such in this Addendum, but shall not be regarded as exhaustive. Consequently,
Distributor shall, where applicable, cause its Resellers to comply with such
obligations, including (without limitation), by implementing those obligations
in the Reseller Agreements and obligating Resellers to include the applicable
obligations in the agreements between Resellers and their Customers. Distributor
shall enforce the terms of its Reseller Agreements against its Resellers, and
shall fully cooperate with Avaya in connection with doing so. Distributor shall
also cause Resellers to (i) enforce the terms of their agreements, in connection
with the subject matter of this Addendum, with Customers, and (ii) cooperate
with Distributor and/or Avaya in connection with doing so. *****. Avaya may
request and Distributor agrees to provide Avaya with a copy of the relevant
provisions included in the Reseller Agreement.


Avaya Inc. - Confidential & Proprietary
6

--------------------------------------------------------------------------------

Exhibit 10.1
REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND
IS DENOTED HEREIN BY *****



4.14.
Suspension. In the event of a material breach that remains uncured for a period
of thirty (30) days after notice of such breach from Avaya, by Distributor of
any of its obligations under the Addendum, Avaya, without prejudice to any other
right or remedy available to it, may suspend performance of its obligations
until Distributor has performed its obligations. Such suspension will not
entitle Distributor to terminate this Addendum and/or the Agreement and will not
suspend or alleviate any of Distributor's obligations. The suspension may
continue for as long as Distributor's breach remains uncured, past the thirty
day cure period, and may be ceased and renewed by Avaya.

4.15.
Compliance with Channel Policies. *****

5.
COMPLIANCE WITH LAWS

5.1.
COMPLIANCE WITH LAWS AND REGULATIONS. DISTRIBUTOR SHALL, AND SHALL CAUSE ITS
RESELLERS TO, COMPLY WITH ALL APPLICABLE LAWS AND REGULATIONS IN THE TERRITORY,
INCLUDING, WITHOUT LIMITATION, COMPLIANCE WITH ANY LAWS, REGULATIONS, TAXES,
FEES OR OTHER REQUIREMENTS RELATED TO THE USE, MARKETING AND PROVISION OF
SUBSCRIPTION SERVICES AND OTHER REGULATED SERVICES AND THE PROVISIONING,
HOSTING, USING, INSTALLING, DE-INSTALLING, ACTIVATING, DEACTIVATING AND
DE-COMMISSIONING OF THE HOSTED IP OFFICE INFRASTRUCTURE (OR ANY PORTION THEREOF)
AT DISTRIBUTOR’S, RESELLER’S OR CUSTOMERS’ PREMISES AND ANY REGULATIONS
PROMULGATED BY THE FEDERAL COMMUNICATIONS COMMISSION IN THE U.S., AND ANY STATE
PUBLIC UTILITY COMMISSION IN THE INDIVIDUAL U.S. STATES, AS WELL AS SIMILAR,
CORRESPONDING GOVERNMENTAL AGENCIES IN OTHER COUNTRIES AND LOCALITIES. WITHOUT
LIMITING THE FOREGOING, DISTRIBUTOR SHALL, AND SHALL CAUSE ITS RESELLERS TO (I)
COMPLY WITH ALL APPLICABLE DATA PRIVACY AND CALL RECORDING LAWS AND REGULATIONS
AND (II) PROVIDE ANY APPLICABLE NOTICES TO AND OBTAINING ANY APPLICABLE CONSENTS
FROM RESELLERS AND/OR CUSTOMERS (AS APPLICABLE). *****.

5.2.
Homologation. *****. "Homologation" means any necessary approval by the duly
authorized governing authorities for sale or use of the Hosted IP Office
Infrastructure and/or Subscription Services in the Territory and includes
without limitation "permission to connect", "type acceptance", "type approval",
"prior connection inspection", "safety test for importation", homologation or
any other similar process, which would provide authorization to: (i) connect any
components of the Hosted IP Office Infrastructure to the public
telecommunications network; (ii) connect the Hosted IP Office Infrastructure to
the public electrical/energy grid; (iii) import the Hosted IP Office
Infrastructure into the Territory; or (iv) provide or use the Hosted IP Office
Infrastructure and Subscription Services in the Territory.

6.
SUPPORT SERVICES

6.1.
Eligibility. To be eligible to purchase from Avaya the Software licenses under
this Addendum and market the Subscription Services in accordance with this
Addendum, Distributor agrees to purchase from Avaya as a minimum for each Order
the following components of the IP Office Support Services, as described by the
Service Description titled “IP Office Support Services”: 24x7 Remote Technical
Support including Software Upgrades – Co-delivery model. This requirement will
automatically extend to the corresponding support components of any replacement
support programs to the IP Office Support Services or its individual components
so designated by Avaya. Support Services under this Addendum do not include any
hardware premise equipment support or any terminal replacement support.

6.2.
Subcontracting. Avaya may subcontract any or all of the work to be performed by
it under any Order placed pursuant to this Addendum, but will retain the
responsibility for the subcontracted work.

6.3.
End of Support. Avaya may discontinue or limit the scope of Support Services for
the Software that Avaya or a third party manufacturer has declared "end of
life," "end of service," "end of support," "manufacture discontinued" or similar
designation ("End of Support"). Distributor may access Avaya's user support
website (http://support.avaya.com or a successor site) for End of Support
notifications, and to register an e-mail address to receive e-mail notifications
of the same, when published by Avaya. Avaya targets posting of End of Support
notifications for Avaya-manufactured Software at least 6 months in advance of
the End of Support date. End of Support will be effective as of the effective
date of the End of Support notice. Avaya also may provide End of Support notices
by email to email addresses that Distributor has registered with Avaya. If
Support Services are discontinued for any Software, such Software will be
removed from the Order and fees will be adjusted accordingly. For certain
Software subject to End of Support, Avaya may continue to offer a limited set of
Support Services ("Extended Support"). Where Avaya has chosen to do this, the
description of Extended Support available and related fees will be available at
the time of Avaya's notice. These notices will communicate


Avaya Inc. - Confidential & Proprietary
7

--------------------------------------------------------------------------------

Exhibit 10.1
REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND
IS DENOTED HEREIN BY *****



information such as Extended Support eligibility, Extended Support alerts
related to parts shortages, and end of Services coverage eligibility (including
Extended Support).
6.4.
Support Services Exclusions. Provision of Support Services under this Addendum
is expressly limited to Software made available to Distributor on subscription
basis under this Addendum. None of the following are included in Support
Services: (i) diagnoses or support of products, software, equipment or Hosted IP
Office Infrastructure components other than Software made available to
Distributor on subscription basis under this Addendum, including without
limitation systems interfacing with that Software; (ii) diagnosis or support of
Hardware or other equipment located at either Reseller’s or Customer’s premises;
(iii) diagnosis or support of terminals; (iv) terminal replacement support; (v)
correction of problems due to interoperability or non-compatibility of Software
with third party products, unless such interoperability is provided for in the
Documentation; (vi) support of Software that have been subjected to misuse,
neglect, accident, abuse, power failures or power surges, lightning, fire,
flood, Act of God or act of war or terror or have been installed, configured,
used, repaired or altered contrary to their Documentation or prior Avaya
authorization, or that have had their serial numbers altered, defaced or
deleted; (vii) data recovery services; (viii) services associated with
relocation of IP Office Hosted Infrastructure components; (ix) correction of
problems arising from failure to apply or install all applicable updates; (x)
support of Software used in breach of applicable Software license restrictions;
(xi) supply of upgrades or new optional Software features; (xii) support of
user-defined applications; (xiii) making corrections to user-defined reports.

7.
FEES, INVOICING AND PAYMENT

7.1.
Fees. Fees for Software and Support Services provided on a subscription basis
are as set forth in Exhibit A and are quoted on a per User per month basis.
Where any fee refers to a group or other combination, the fee and grouping are
not divisible. Avaya may change fees, add or delete User types and/or modify
Distributor’s entitlements under each User type, by providing Distributor a
***** day notice in writing or in electronic form, without a need for a formal
amendment of this Addendum. In addition to the monthly fees for Software and
Support Services provided on a subscription basis, Avaya will charge Distributor
an upfront fee for each Customer for the initiation of Support Services
coverage, as described in more detail in Exhibit A. This upfront fee is
non-cancellable and non-refundable. Notwithstanding anything to the contrary in
this Addendum, Avaya reserves the right to waive, at Avaya’s sole discretion, on
a case-by-case basis the upfront fee for each Customer for the initiation of
Support Services coverage.

7.2.
Calculation methodology. Fees for Software and Support Services provided on a
subscription basis will be calculated by Avaya on a calendar month basis in
accordance with the following provisions of this Section 7.2. In addition,
examples of how Avaya will invoice Distributor for Software and Support Services
provided on a subscription basis are included, for illustration purposes only,
in Exhibit B.

7.2.1.
Daily User count. Based on the information included in Avaya’s transaction
records and any information in Distributor’s possession or control that is
requested by Avaya (if any), Avaya will determine the daily count of Users of
each User type that are available to Distributor on that day and store such
daily counts in its transaction records. The daily count is determined
irrespective of how many Users are effectively used. Any Software that is
available in any way to Distributor under this Addendum will be charged for,
even if unused, unless the applicable Users have been deactivated and
Distributor has notified Avaya of such deactivation by submitting a Subsequent
Order that has been accepted in accordance with the terms of this Addendum and
reflected in Avaya’s transaction records and Avaya has been provided with a
reasonable proof of such deactivation.

7.2.2.
Monthly User count. For each calendar month a cumulative sum of all the daily
User counts will be calculated for each User type. The total resulting sum in a
calendar month for each User type will then be divided by the number of calendar
days in that month. If the result is not a whole number, it will be rounded up
or down to the next closest whole number.

7.2.3.
Reconciliation. Avaya will communicate to Distributor the monthly User count for
each User type after the end of each calendar month. Distributor shall inform
Avaya in writing within 5 business days from the date of such notification of
any disputed portion of the monthly User count or any disputed portion of the
fees charged to Distributor. If no written objection has been received by Avaya
from Distributor within that time period, Distributor will be deemed to have
accepted the monthly User count for each User type and the fees charged to
Distributor, as presented by Avaya. If Distributor disputes in good faith the
foregoing, Avaya may invoice Distributor for the undisputed portion in
accordance with this Addendum and Distributor agrees to pay for such undisputed
portion in accordance with the payment term as set out in the Agreement. The
parties shall co-operate in good faith to


Avaya Inc. - Confidential & Proprietary
8

--------------------------------------------------------------------------------

Exhibit 10.1
REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND
IS DENOTED HEREIN BY *****



resolve any such disputes and agree that the transaction records maintained in
accordance with Section 7.2.1 will be the basis for reconciling the counts.
7.3.
Information and cooperation. Distributor shall timely provide Avaya with all
information, data and Distributor’s full cooperation that may be reasonably
required by Avaya to calculate the daily and monthly User counts for each User
type. Distributor hereby represents and warrants that to the best of its
knowledge any such information and data it provides to Avaya is accurate and
complete.

7.4.
Invoicing. Monthly fees for Software and Support Services provided on a
subscription basis, determined in accordance with Section 7.2, will be invoiced
monthly in arrears (the timing is at Avaya’s sole discretion), unless Avaya has
decided at its sole discretion to issue a one-time invoice covering fees owed
during the entire term of this Addendum after the expiry or termination of this
Addendum. Upfront fees for the initiation of Support Services coverage for each
Customer will be invoiced upon acceptance by Avaya of the IPOSS order associated
with that Customer and payment will be in accordance with the payment term in
the Agreement.

8.
SOFTWARE LICENSE

8.1.
License Grant. Notwithstanding anything in the EULA to the contrary, Avaya
grants to Distributor a personal, nonexclusive, nontransferable,
nonsublicensable, limited license to use the Software provided by Avaya to
Distributor under this Addendum on a subscription basis during the Order Term
solely to provide Distributor’s Subscription Services to Resellers within the
Territory for Reseller’s further resale of those Subscription Services to
Customers. Subject to the provisions set forth in this Addendum, Distributor
shall comply with the terms of the EULA to the same extent as if Distributor
were a "Customer" or "End User". The Software licenses provided under this
Addendum may only be used in conjunction with Distributor’s provision of
Distributor’s Subscription Services to Resellers in the Territory.

8.2.
Software available to Resellers. In the event that any Software (or portion
thereof) is installed or downloaded at a Reseller’s site or on any Reseller’s
devices or otherwise made available or accessible by Resellers, Avaya will
extend the EULA to such Reseller, providing that Distributor shall:

8.2.1
Subject to Sections 8.9 and 10.9, obtain Reseller's written agreement to the
EULA prior to or upon Distributor’s acceptance of Reseller's order;

8.2.2
Communicate to Reseller the license types applicable to Software;

8.2.3
Not agree to any contractual limitations on Reseller's liability for violations
of Avaya's Intellectual Property Rights, including through breaches of a
Software license or reverse engineering;

8.2.4
Maintain a copy of each such Reseller EULA and ensure the Avaya will have the
right to obtain a copy of the same upon request;

8.2.5
Promptly notify Avaya if Distributor becomes aware of a breach of the Avaya EULA
by a Reseller, and upon Avaya’s request, immediately terminate such Reseller’s
access to the Subscription Services and right to use Software; and

8.2.6
Subject to Section 8.2.5 above, obtain Reseller’s written agreement that, at the
earlier of (i) the conclusion of the last Subscription Services term for its
last Customer, or (ii) upon the termination or expiry of the Reseller Agreement,
and in no event may (i) or (ii) exceed the term of this Addendum, and in
accordance with Avaya’s instructions, Reseller shall return and/or destroy any
Software installed or downloaded at the Reseller’s site or on any of its devices
or otherwise made available or accessible by Reseller, and certify compliance
with the foregoing requirements by an authorized representative of Reseller.
Upon Avaya’s request, Distributor shall promptly provide such certification to
Avaya.

8.3.
Software available to Customers. In the event that any Software (or portion
thereof) is installed or downloaded at a Customer’s site or on any Customer’s
devices, Avaya will extend the EULA to such Customer, providing that Distributor
shall:

8.3.1
Subject to Sections 8.9 and 10.9, cause its Reseller to obtain Customer's
written agreement to the EULA prior to or upon Reseller’s acceptance of
Customer's order;

8.3.2
Cause its Reseller to communicate to Customer the license types applicable to
Software;

8.3.3
Cause Reseller not to agree to any contractual limitations on Customer's
liability for violations of Avaya's Intellectual Property Rights, including
through breaches of a Software license or reverse engineering;


Avaya Inc. - Confidential & Proprietary
9

--------------------------------------------------------------------------------

Exhibit 10.1
REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND
IS DENOTED HEREIN BY *****



8.3.4
Request from Reseller and maintain a copy of each such EULA and ensure Avaya
will have the right to obtain a copy of the same upon request, or cause Reseller
to maintain a copy of each such EULA and ensure Avaya will have the right to
obtain a copy of the same from Reseller upon request;

8.3.5
Notify or cause Reseller to notify Avaya of any breach of the Avaya EULA by a
Customer immediately upon becoming aware of such breach and cause Reseller to
immediately terminate such Customer’s access to the Subscription Services and
right to use Software; and

8.3.6
Subject to Section 8.3.5 above, cause Reseller to obtain Customer’s written
agreement that, at the earlier of (i) the conclusion of Subscription Services
Order Term for that Customer, or (ii) upon the termination or expiry of the
agreement between Customer and Reseller associated with the subject matter of
this Addendum, and in no event may (i) or (ii) exceed the term of this Addendum,
and in accordance with Avaya’s instructions, Customer shall return and/or
destroy any Software installed or downloaded at the Customer’s site or on any of
its devices or otherwise made available or accessible by Customer, and certify
compliance with the foregoing requirements by an authorized representative of
Customer. Upon Avaya’s request, Distributor shall promptly provide such
certification to Avaya.

8.4.
Software Licenses. Any Software provided pursuant to this Addendum will be
provided to Distributor solely on a non-perpetual, month to month subscription
basis, and Distributor’s right to use such Software will at all times be subject
to Distributor’s timely payment of the fees due to Avaya under this Addendum and
compliance with the terms and conditions of this Addendum. Upon expiry or
termination of any Order or this Addendum for any reason, all applicable
Software licenses will be terminated immediately and all related Support
Services and any other Avaya obligations will be discontinued.

8.5.
Third Party Software Licensing Requirement. Distributor acknowledges and agrees
that this Addendum may not cover hosting of certain third party software
components which are part of the Hosted IP Office Infrastructure that
Distributor may be required to independently license those software components
from the third party supplier.

8.6.
Ownership of Software. Distributor undertakes that Software, and all copies
thereof, including translations, compilations, derivative works and partial
copies, are and will at all times remain the property of Avaya or its licensors.

8.7.
Termination of License. Avaya may terminate the license granted under this
Section 8, any Order, this Addendum and/or the Agreement if, within 10 business
days of Distributor's receipt of a reasonably detailed written request to cure,
Distributor has not cured all material breaches of license limitations or
restrictions.

8.8.
Non-exclusive, Non-production use Software license. Avaya and Distributor agree
that a defined number of certain Software license types may, at Avaya’s
discretion, be provided to Distributor for a limited license period defined in
writing by Avaya, at no charge and for non-production purposes, solely for
internal testing of such Software in a non-production environment, or other
non-commercial purposes, on a single computer or as otherwise designated in
writing by Avaya (“Non-production use Software licenses”). The parties further
agree that such Non-production use Software licenses so provided may be
internally used solely by Distributor and/or its Reseller, solely for
non-production purposes and solely in accordance with the spirit of this
Addendum. Non-production use Software licenses will expire automatically at the
end of the limited license period as defined in writing by Avaya, or earlier at
Avaya’s discretion upon notice to Distributor. Subject to the terms in this
Section, the scope of Non-production use Software licenses will be as set out in
Section 8, except that, unless otherwise expressly agreed to by Avaya in
writing, no Software provided under Non-production use Software license may be
installed, downloaded or otherwise made available for use by Customers.
Distributor is not authorized to charge Resellers for any Non-production use
Software licenses made available to them by Distributor, if such Non-production
use Software licenses have been provided to Distributor by Avaya at no charge.
Distributor shall: (i) cause its Resellers to comply with terms at least as
protective as the terms herein and the terms of the EULA (except as expressly
altered in this Section); (ii) enforce such terms against Resellers upon request
by Avaya; and (iii) cause Resellers to immediately stop using any Software
provided under a Non-production use Software license at the end of the limited
Non-production use Software license period, as defined in writing by Avaya, or
earlier, at Avaya’s discretion, upon notice to Distributor.

8.9.
NO WARRANTY. NO WARRANTY TERMS INCLUDED IN THE EULA APPLY TO ANY SOFTWARE OR
SUPPORT SERVICES PROVIDED BY AVAYA UNDER THIS ADDENDUM. DISTRIBUTOR MUST
EXPRESSLY EXCLUDE THOSE PROVISIONS IN THE RESELLER AGREEMENT AND     CAUSE ITS
RESELLERS TO EXCLUDE THEM IN THE AGREEMENT BETWEEN RESELLERS AND THEIR
CUSTOMERS. TO THE EXTENT OF ANY CONFLICT BETWEEN THIS ADDENDUM AND EULA, THIS
ADDENDUM CONTROLS AND PREVAILS.


Avaya Inc. - Confidential & Proprietary
10

--------------------------------------------------------------------------------

Exhibit 10.1
REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND
IS DENOTED HEREIN BY *****



8.10.
*****

9.
AUDIT RIGHTS

Avaya, or an independent auditor acting on Avaya’s behalf, may audit Distributor
and, where applicable, its Resellers and their Customers, in connection with
billing under this Addendum and/or in order to determine compliance with this
Addendum. Distributor agrees to provide Avaya, or an independent auditor acting
on Avaya’s behalf, reasonable on-site access during normal business hours and
remote access to any information, data as well as the data centers housing the
IP Office Hosted Infrastructure and each system configuration containing
Software, on-site and/or remotely, for any actions reasonably required by Avaya
to conduct such audits. The parties agree to work together in good faith to
schedule on-site audits. If Avaya suspects a breach by a Reseller or Customer
under Avaya’s EULA as it relates to this Addendum, Avaya may request Distributor
to audit such Reseller or Customer and Distributor shall so comply and provide
the results of its audit to Avaya upon request by Avaya. Distributor shall
reasonably cooperate with Avaya in connection with any audits conducted by or on
behalf of Avaya under this Addendum.
10.
WARRANTIES AND LIMITATIONS

10.1.
Warranty. Avaya warrants to Distributor that during the applicable warranty
period: (i) Software will conform to and operate in accordance with the
applicable Documentation in all material respects; (ii) Support Services will be
carried out in a professional and workmanlike manner by qualified personnel.

10.2.
Warranty Period. Unless otherwise agreed, the warranty periods are as follows:
(i) Software − ***** days from the activation date; (ii) Support Services −
***** days beginning on the date of the performance of the Support Service,
providing that in no event will the warranty period for Software be longer than
the Order Term under which it was licensed to Distributor.

10.3.
Software. If Software is not in conformance with the warranty above and Avaya
receives from Distributor during the applicable warranty period a written notice
describing in reasonable detail how the Software failed to be in conformance,
Avaya at its option shall: (i) repair or replace the Software to achieve
conformance; or (ii) Distributor may terminate with prospective effect the Order
for the affected Software and Avaya or Distributor, as applicable, will
deactivate it. Distributor must provide Avaya with information in sufficient
detail to enable Avaya to reproduce and analyze the failure and must provide, as
requested by Avaya, remote or on site access to the affected Software. Repaired
Software is warranted as above for the remainder of the original applicable
Software warranty period.

10.4.
Support Services. To the extent that Avaya has not performed Support Services in
conformance with the above warranty, and Avaya receives written notice from
Distributor within the Warranty Period that identifies the non-conforming
Support Services in reasonable detail, Avaya shall re-perform the applicable
non-conforming Support Service.

10.5.
Warranty Procedures. Distributor shall return or otherwise make available to
Avaya Software subject to a warranty claim in accordance with Avaya's then
current return procedures as defined by the Channel Policies, or as otherwise
advised by Avaya, accompanied by evidence that Software remains entitled to
warranty protection.

10.6.
Costs. Within the applicable warranty period Avaya will not charge for any
repair, replacement, error identification or correction of Software or Support
Service subject to a warranty claim. If Avaya determines that Software or
support Service is free of defects, Distributor shall pay to Avaya all costs of
handling and inspection of the warranty claim at Avaya’s then prevailing rates
and reimburse Avaya for all costs incurred.

10.7.
Warranty to Resellers. Distributor shall grant Resellers a warranty consistent
with current and prevailing market conditions and applicable law for similar
high-quality communications services. Distributor's grant will be Distributor's
own responsibility, and will not be binding upon Avaya. *****.

10.8.
Support to Resellers for Warranty and License Issues. Distributor shall provide
support to Resellers with regard to any warranty or non-conformance issues or
questions concerning the Subscription Services and Hosted IP Office
Infrastructure and filing warranty claims, and with regard to any license issue
or question. In addition, Distributor shall provide the above support to
Customers or shall obligate its Resellers under the Reseller Agreement to
provide such support to Customers.

10.9.
NO WARRANTY TO RESELLERS AND CUSTOMERS. NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THE EULA, THIS ADDENDUM, OR THE AGREEMENT, AVAYA AND ITS AFFILIATES GRANT NO
WARRANTY WHATSOEVER TO EITHER RESELLERS OR CUSTOMERS UNDER THIS ADDENDUM. ANY


Avaya Inc. - Confidential & Proprietary
11

--------------------------------------------------------------------------------

Exhibit 10.1
REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND
IS DENOTED HEREIN BY *****



GRANT OF WARRANTY PROVISIONS BY AVAYA OR ITS AFFILIATES INCLUDED IN THE
AGREEMENT OR THE EULA TO RESELLERS OR CUSTOMERS DO NOT APPLY TO THIS ADDENDUM.
10.10.
Exclusions and Disclaimers. The warranties provided by Avaya under this Addendum
do not extend to any damages, malfunctions, or non-conformities caused by: (i)
use of Software in violation of the license granted under this Addendum or in a
manner inconsistent with the Documentation or this Addendum; (ii) use of
non-Avaya furnished equipment, software, or facilities; (iii) Distributor’s
failure to follow Avaya's installation, operation or maintenance instructions;
(iv) failure to permit Avaya or its subcontractors timely access, remote or
otherwise, to the Software; (v) failure to implement all updates to Software; or
(vi) Software that have been serviced or modified by a party other than Avaya or
a third party specifically authorized by Avaya to provide the service or
modification Software. Avaya is not responsible under this Addendum for any
software, equipment, hardware or services that Distributor may have separately
purchased apart from this Addendum or is re-using. Distributor is responsible to
make sure any such software, equipment or hardware is in good working order and
is compatible with the Software provided under this Addendum. This Section does
not limit any warranty and/or support obligations Avaya may have elsewhere under
any agreements between Avaya and Distributor. EXCEPT AS REFERENCED AND LIMITED
IN THIS SECTION 10, NEITHER AVAYA NOR ITS LICENSORS OR SUPPLIERS MAKES ANY
EXPRESS REPRESENTATIONS OR WARRANTIES WITH REGARD TO ANY SOFTWARE OR SUPPORT
SERVICES OR OTHERWISE RELATED TO THIS ADDENDUM. AVAYA MAKES NO WARRANTIES WITH
RESPECT TO THE SUBSCRIPTION SERVICES OR THE HOSTED IP OFFICE INFRASTRUCTURE
(EXCEPT FOR THE SOFTWARE WARRANTY EXPRESSLY REFERENCED AND LIMITED IN THIS
SECTION10). AVAYA DOES NOT WARRANT UNINTERRUPTED OR ERROR FREE OPERATION OF
SOFTWARE OR THAT SOFTWARE OR SUPPORT SERVICES WILL PREVENT TOLL FRAUD. TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AVAYA DISCLAIMS ALL IMPLIED OR
STATUTORY WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE. THE WARRANTY REMEDIES
EXPRESSLY PROVIDED IN THIS ADDENDUM WILL BE DISTRIBUTOR’S SOLE AND EXCLUSIVE
REMEDIES AND WILL BE IN LIEU OF ANY OTHER RIGHTS OR REMEDIES DISTRIBUTOR MAY
HAVE AGAINST AVAYA WITH RESPECT TO THE NON-CONFORMANCE OF SOFTWARE AND/OR
SUPPORT SERVICES WITH THE WARRANTIES SET FORTH HEREIN.

11.
LIMITATION OF LIABILITY

IN NO EVENT WILL EITHER PARTY OR ITS RESPECTIVE LICENSORS OR SUPPLIERS HAVE ANY
LIABILITY FOR ANY INCIDENTAL, SPECIAL, STATUTORY, INDIRECT OR CONSEQUENTIAL
DAMAGES, LOSS OF PROFITS OR REVENUE, LOSS OR CORRUPTION OF DATA, TOLL FRAUD,
COST OF COVER, OR SUBSTITUTE GOODS OR PERFORMANCE. THE TOTAL AGGREGATE LIABILITY
OF EITHER PARTY FOR ALL CLAIMS ARISING OUT OF OR IN CONNECTION WITH THIS
ADDENDUM WILL NOT EXCEED AN AMOUNT EQUAL TO *****. THE DISCLAIMERS OF LIABILITY
AND THE CAP ON AGGREGATE LIABILITY IN THIS SECTION WILL APPLY TO ANY DAMAGES,
HOWEVER CAUSED, AND ON ANY THEORY OF LIABILITY, WHETHER FOR BREACH OF CONTRACT,
TORT (INCLUDING, BUT NOT LIMITED TO, NEGLIGENCE), OR OTHERWISE, AND REGARDLESS
OF WHETHER THE LIMITED REMEDIES AVAILABLE TO THE PARTIES FAIL OF THEIR ESSENTIAL
PURPOSE. HOWEVER, THE DISCLAIMERS OF LIABILITY AND THE CAP ON AGGREGATE
LIABILITY WILL NOT APPLY IN CASES OF *****. THIS LIMITATION OF LIABILITY SECTION
WILL APPLY TO ANY LIABILITY OF DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND
SUPPLIERS.
12.
TERM AND TERMNATION

12.1.
Term. This Addendum will continue in effect for a period of 8 months from the
Addendum Effective Date, unless terminated earlier in accordance with the terms
of this Addendum. Unless either party gives written notice to the other party of
its intent not to renew this Addendum no later than 5 business days in advance
of the end of its term, this Addendum will automatically renew for subsequent 1
month terms.

12.2.
Termination. Either party may terminate this Addendum by written notice to the
other party: (i) effective immediately upon receipt, if the other party fails to
cure any material breach of this Addendum within a 30 day period after having
received a written notice from the non-breaching party detailing the breach and
requesting the breach be cured; and (ii) at any time for convenience upon 30
days advance written notice with the effective date of termination at the end of
the calendar month. Avaya may, at any time, terminate an Order for convenience
upon 30 days advance written notice to Distributor with the effective date of
termination at the end of the calendar month.


Avaya Inc. - Confidential & Proprietary
12

--------------------------------------------------------------------------------

Exhibit 10.1
REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND
IS DENOTED HEREIN BY *****



12.3.
Effects of termination. Termination or expiry of this Addendum will be deemed to
terminate all Orders, including any orders issued by Distributor to initiate
Support Services coverage, and all licenses granted under this Addendum.
Termination or expiry of an Order will be deemed to terminate all licenses
granted under that Order. Upon termination or expiration of a license for any
reason, Distributor will immediately permanently destroy all copies of Software
and any related materials in Distributor’s possession or control and upon
Avaya’s request, certify such destruction in writing. Rights of termination
under this Addendum will be without prejudice to any accrued rights or
liabilities of either party to the other arising out of this Addendum. Upon
termination or expiration of this Addendum, and unless otherwise agreed to by
Avaya in writing, Distributor shall: (a) discontinue all use of the Licensed
Trademarks in connection with the Hosted IP Infrastructure; (b) cease holding
itself out in any manner as an authorized hosting provider of Subscription
Services based on the Software and notify and arrange for all persons who may
identify, list or publish Distributor's name as an Avaya authorized Subscription
Services provider to discontinue such designation; and (c) return to Avaya all
promotional or other materials supplied by Avaya in connection with the Software
and Support Services provided under this Addendum. In addition, upon notice of
termination or expiration of the Addendum, Avaya may inform Resellers and
Customers that Distributor is no longer authorized to provide Subscription
Services based on Avaya IP Office communication solutions and may provide
Resellers and Customers with alternative support options to enable Resellers and
Customers to transition to a new model. Provisions concerning confidentiality,
governing law, dispute resolution, indemnification, limitation of liability,
termination, payment (to the extent there are any outstanding payments or fees
owed to Avaya) and any other terms which, by their nature, are intended to
survive termination or expiration of this Addendum or any Order will survive any
termination or expiration of this Addendum and any Order.

12.4.
Agreement. The term and termination provisions set out in the Agreement do not
apply to this Addendum, except that if the Agreement is terminated for
Distributor’s material breach, this Addendum and any Orders under it will
automatically expire upon such termination of the Agreement.

13.
INDEMNIFICATION

In addition to the indemnification obligations throughout this Addendum, in
Section 20 (Infringement Defense and Indemnification) of the Agreement, the
parties agree to add the following sentence to the end of Section 20.3: *****.
14.
OTHER PROVISIONS

14.1.
Order of Precedence. In the event of a conflict between the Agreement (including
its Attachments and Appendices), this Addendum (including its Exhibits), Service
Description and any Order, the order of precedence is as follows: (i) this
Addendum; (ii) the Agreement; (iii) Service Description; and (iv) an Order
accepted by Avaya.

14.2.
Interpretation. In this Addendum, unless the context expressly requires
otherwise: (i) a reference to the singular includes the plural and vice versa;
(ii) the headings are inserted for convenience only and will not affect the
interpretation of this Addendum; and (iii) whenever the words "include",
"includes", "including" or "in particular" (or similar derivates) are used, they
are deemed to be followed by the words "without limitation". For purposes of
this Addendum, unless the context expressly requires otherwise, any references
in the Agreement to: (a) "Agreement" will be deemed to refer to this Addendum,
(b) "Services" will be deemed to refer to "Support Services" as defined in this
Addendum; (c) "End User" will be deemed to refer to "Customer" as defined in
this Addendum; (d) "Products" will be deemed to refer to "Software" as defined
in this Addendum; (e) "Order" will be deemed to refer to "Order" as defined in
this Addendum.

14.3.
Electronic signature. This Addendum and any amendments thereto may be executed
in multiple counterparts, each of which will constitute an original and all of
which shall constitute but one document. Subject to local law requirements, the
parties agree that this Addendum and any amendments thereto may be executed by
electronic signature, which will be binding between the parties as though
handwritten. Subject to local law requirements, electronic signature will
include either an electronic symbol adopted by a person with the intent to sign
this Addendum and any amendments thereto or a photo static copy of a handwritten
signature. Any modifications or amendments to this Addendum must be in writing
and physically or electronically signed by both parties. In no event will
electronic mail constitute a modification or amendment to this Addendum.

14.4.
Amendment of the Agreement. The Agreement (including without limitation all
attachments and other documents referenced therein as well as any amendments
thereto) is amended by this Addendum. Except as modified by this Addendum, all
other terms of the Agreement remain unaffected.

14.5.
Entire Agreement. This Addendum constitutes the entire understanding of the
parties with respect to the subject matter of this Addendum and will supersede
all previous and contemporaneous communications, representations or


Avaya Inc. - Confidential & Proprietary
13

--------------------------------------------------------------------------------

Exhibit 10.1
REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND
IS DENOTED HEREIN BY *****



understandings, either oral or written, between the parties relating to that
subject matter and will not be contradicted or supplemented by any prior course
of dealing between the parties.

Avaya Inc. - Confidential & Proprietary
14

--------------------------------------------------------------------------------

Exhibit 10.1
REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND
IS DENOTED HEREIN BY *****



IN WITNESS WHEREOF, the parties have caused this Addendum to be executed by
their duly authorized representatives, for good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged.
ScanSource, Inc. dba ScanSource Catalyst


By: /s/ Ansley Hoke
Name: Ansley Hoke
Title: VP Merchandising, ScanSource Catalyst
Date: October 20, 2014
Avaya Inc.


By: /s/ Brian Murray
Name: Brian Murray
Title: Senior Director Americas Distribution
Date: October 20, 2014


Avaya Inc. - Confidential & Proprietary
15

--------------------------------------------------------------------------------

Exhibit 10.1
REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND
IS DENOTED HEREIN BY *****





EXHIBIT A
DISTRIBUTOR HOSTED IP OFFICE INTERIM OFFER AND PRICING


Material Code
Material Code description
Support Services
Price
307398
IPOCLOUD PLTFM TELEPHNY USR SUBSCRIP
Entitles features such as:
Make/Receive calls, Park & Page, Basic Call Logs, Call Forwarding, Call
Transfer, Calling Line ID Delivery, Do Not Disturb, Intercept User, Last Number
Redial, Three-Way Calling, Voicemail, Selective Call Acceptance, Selective Call
Rejection, Hot Desking, Mobile Twinning, Conference Bridge, SoftConsole (max 3
for Receptionists)
Included:  24x7 remote technical support including Software upgrades –
co-delivery model (see, e.g.,  Sections 4.7 and 6 of this Addendum for more
details)
***** per Telephony User per month
307399
IPOCLOUD PLTFM UC USR SUBSCRIP
Entitles features such as:
Advanced Mobile Application, Voicemail to Email Notification, PC and iPad
Soft-phone, Video Calling, Instant Messaging and Presence, SFDC Plug-in, Outlook
Plug-in, Lync Plug-in
Included:  24x7 remote technical support including Software upgrades –
co-delivery model (see, e.g., Sections 4.7 and 6 of this Addendum for more
details)
***** per UC User per month
271,610
IPO C/D RTS 24X7 - 120G7 1YPP


One-time, upfront, non-refundable, non-cancellable fee per Customer for the
initiation of Support Services coverage
***** per Customer



Pricing assumptions and caveats:
◦
Prices are quoted in the U.S. dollars;

◦
Prices quoted above are as of the Addendum Effective Date, and subject to change
(per Section 7.1 of this Addendum);

◦
Prices exclude any and all Taxes;

◦
Prices are subject to Distributor’s compliance with the terms of this Addendum;
and

◦
Prices are List Prices.


Avaya Inc. - Confidential & Proprietary
16

--------------------------------------------------------------------------------

Exhibit 10.1
REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND
IS DENOTED HEREIN BY *****





EXHIBIT B
SAMPLE MONTHLY FEE CALCULATION
This Exhibit provides for an example calculation of monthly fees for Software
and Support Services provided on a subscription basis for a 30-day calendar
month (values and prices for demonstration purposes only). This example is
provided for illustration purposes only and does not include upfront fees
charged by Avaya for the initiation of Support Services coverage in accordance
with the terms of this Addendum. These upfront fees will be paid by Distributor
additionally in accordance with the terms of this Addendum.
*****


*****
*****
*****
*****
*****
*****
*****
*****




Avaya Inc. - Confidential & Proprietary
17